UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8286


TERRY MOORE,

                  Plaintiff - Appellant,

             v.

WAYNE TALBERT; HUGH MARTIN; HATTIE PIMPONG,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-3024-D)


Submitted:    March 17, 2009                 Decided:   March 23, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terry   Moore   appeals       the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Moore v. Talbert, No. 5:08-ct-3024-D

(E.D.N.C.   Sept.   23,   2008).   We      dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2